                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION


COLBY L. BEAL, individually and on behalf of           )
All others similarly situated,                         )
                                                       )
                 Plaintiff,                            )
                                                       )
                                                       )       Case No. 2:18-CV-4028-MDH
v.                                                     )
                                                       )
OUTFIELD BREW HOUSE LLC                                )
d/b/a BUDWEISER BREW HOUSE,                            )
                                                       )
                 Defendant.                            )


                                               ORDER

          Before the Court is Plaintiff’s Motion To Alter Or Amend Order And Judgment. (Doc.

255). Plaintiff moves the Court, pursuant to Federal Rules of Civil Procedure 52(b) and 59(e), to

alter or amend its Order and Judgment granting Defendant’s Motion for Summary Judgment and

denying Plaintiff’s Motion for Class Certification (Dkts. 252, 253) to clarify the grounds for the

Court’s denial of class certification and to narrow the issues for any appeal. The motion is ripe for

review.

          After reviewing the record before the Court, and in order to clarify the record for appeal,

the Court ORDERS that the motion for class certification was denied as moot for the reasons set

forth in the Court’s Order – Doc. 252.



IT IS SO ORDERED.

Date: April 8, 2020                                         s/ Douglas Harpool
                                                       DOUGLAS HARPOOL
                                                       UNITED STATES DISTRICT JUDGE




           Case 2:18-cv-04028-MDH Document 260 Filed 04/08/20 Page 1 of 1
